NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

TANYA LATRICE LAWRENCE,                           No. 12-16118

                Plaintiff - Appellant,            D.C. No. 1:09-cv-01936-DLB

  v.
                                                  MEMORANDUM *
BERRY, Doctor; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding **

                            Submitted February 11, 2013 ***

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Tanya Latrice Lawrence appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Lawrence consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to her serious medical needs as barred by the statute of

limitations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Weilburg v. Shapiro, 488 F.3d 1202, 1205

(9th Cir. 2007). We affirm.

      The district court properly dismissed Lawrence’s action as time-barred

because all claims accrued more than four years before Lawrence filed her

complaint. See Cal. Civ. Proc. Code §§ 335.1, 352.1(a) (two-year statute of

limitations for personal injury claims; limitations period may be tolled for an

additional two years for prisoners); Knox v. Davis, 260 F.3d 1009, 1012-13 (9th

Cir. 2001) (§ 1983 actions are governed by the forum state’s statute of limitations;

a claim accrues when the plaintiff knows or has reason to know of the injury which

is the basis of the action; continuing impact from past violations does not cause a

claim to accrue anew).

      Lawrence’s motion requesting a “withdrawal and abeyance,” filed on July

27, 2012, is denied as unnecessary.

      AFFIRMED.




                                          2                                       12-16118